EXHIBIT AMENDMENT TO SECURITY AGREEMENT THIS AMENDMENT TO SECURITY AGREEMENT ("Amendment") is made as of this 6th day of February, 2008, by and between CMARK INTERNATIONAL, INC. (f/k/a Commercial Marketing Corporation and Commercial Marketing Corp.), a South Carolina corporation (the "Borrower") and STERLING MANAGEMENT GROUP, INC. (f/k/a Sterling Management, LLC or Sterling Management, Inc.), a Minnesota corporation (the "Secured Party"). RECITALS: WHEREAS, the Secured Party and the Borrower are parties to that certain Promissory Note dated as of August 25, 2005 under which the Secured Party agreed to extend a loan to Borrower in the original principal amount of $750,000 (the "Note"); and WHEREAS, as a condition precedent to the Note, Secured Party required Borrower to execute and deliver to Secured Party that certain Security Agreement made effective as of August 25, 2005 (the "Security Agreement"); and WHEREAS, Borrower and Secured Party desire to amend the Security Agreement, subject to the terms and conditions set forth below. NOW, THEREFORE, in consideration of the premises, the mutual covenants and agreements hereinafter set forth, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: Section
